Citation Nr: 1204979	
Decision Date: 02/09/12    Archive Date: 02/23/12	

DOCKET NO.  09-08 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to service connection for multiple lesions of the nasal tracheal tree, claimed as associated with service-connected high frequency hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel
INTRODUCTION

The Veteran had over 22 years of active service at the time of his retirement from the Navy in November 1988.  His medals and badges include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in San Diego, California, that, in pertinent part, denied entitlement to service connection for the benefit sought.

A review of the evidence of record reveals that service connection is in effect for:  High frequency hearing loss, rated as 50 percent disabling; coronary artery disease, rated as 30 percent disabling; post-traumatic stress disorder, rated as 30 percent disabling; and tinnitus, rated as 10 percent disabling.  A combined disability rating of 80 percent has been in effect since January 11, 2010.  The Veteran is also in receipt of a total rating based on unemployability due to the severity of his service-connected disabilities from November 3, 2008.

At the personal hearing with the Undersigned in October 2011, the Veteran and his representative gave testimony as to an increased rating for his coronary artery disease, for which service connection was recently granted.  The record shows that staged ratings were assigned between 1988 and the present time.  This matter has not been developed or adjudicated for appellate review at this time and is referred to the RO for appropriate action.

The issue on the title page is REMANDED to the RO by way of the Appeals Management Center in Washington, D.C.  VA will notify the Veteran should further action be required.


REMAND

Under 38 U.S.C.A. § 5103A (West 2002), VA's duty to assist a Veteran in developing a claim includes providing him a medical examination and obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates the disability may be associated with his active service and/or a service-connected disability.

The types of evidence that indicate that a current disability may be associated with military service, to include a service-connected disability, include, but are not limited to, medical evidence that suggests a nexus that is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Evidence of a link between current disability and service must be sufficient and, depending on the nature thereof, may include an assertion by the Veteran linking the two.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a conclusory, generalized statement relating an inservice illness to present medical problems is not sufficient to necessitate obtaining a VA examination and the medical examination is not to be routinely and automatically provided to all Veterans in disability cases involving nexus issues).  However, the threshold to finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83.

In this case, the Board concludes that an examination with opinion is in order.

At the personal hearing at the San Diego RO in October 2011, the Veteran and his wife, a retired registered nurse, testified that a biopsy of the nasal tracheal lesions a few years ago did not reveal any malignancy.  The Veteran's wife testified that "however, he still has an existing growth, which...wherever it came from.  We don't know."  (Transcript, page 8).  She added that a doctor at the Balboa facility wanted to do a rebiopsy, but one apparently was never done.  It is unclear from the testimony of the Veteran and his wife as to whether any doctor has ever associated the lesions of the nasal tracheal tree to any service-connected disability or to the Veteran's active service.  Clarification and rationale is needed in this regard.

Accordingly, the case is REMANDED for the following:

1.  The Veteran should be requested to provide the names, addresses, and, if possible, dates of treatment of all medical care providers, VA and non-VA, who have treated him for lesions of the nasal tracheal tree since his discharge from service in 1988.  After he has assigned appropriate releases, records should be obtained and associated with his claims file.  All efforts to obtain records, and the responses received, must be documented in the claims file.  If any records are not available, the Veteran should be notified of such in accordance with 38 C.F.R. § 3.159(e).

2.  The Veteran should be accorded an examination by a physician with appropriate expertise for the purpose of determining the nature and etiology of any lesions of the nasal tracheal tree.  The examiner should review the claims folder in conjunction with the examination.  The examiner should conduct a thorough evaluation, to include all indicated testing, and opine as to whether any current lesions of the nasal tracheal tree are at least as likely as not (50 percent probability or more) etiologically related to the Veteran's period of active service and/or to his service-connected hearing loss disability.  The examiner should provide detailed rationale for any opinion expressed.  If an opinion cannot be expressed without resort to speculation, the examiner should say why such is the case and indicate whether there is any additional evidence that is outstanding that would aid in providing such an opinion.

3.  Thereafter, VA should readjudicate the claim for service connection.  If the benefit sought on appeal is not granted, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for further appellate consideration, if otherwise noted.

By this REMAND, the Board intimates no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



